Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 11/16/2021 ("11-16-21 OA"), the Applicant substantively amended claims 1, 2, 4, 5 and 8 and canceled claim 3 on 02/15/2022 ("02-15-22 Response").
Applicant amended the title in the 02-15-22 Response.
Currently, claims 1, 2 and 4-11 are pending.

Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 2 under line item number 1 of the 11-16-21 OA.
Applicant's amendments to the independent claims 1, 2 and 8 have overcome the prior-art rejections based on Yasukawa set forth starting on page 3 under line item numbers 2 and 3 of the 11-16-21 OA.
Applicant's amendments to the independent claims 2, 4 and 8 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 2 and 4-10 as being anticipated by Tada set forth starting on page 10 under line item number 4 of the 11-16-21 OA.
Substantive-amendments to the independent claims 1, 2 and 8 required further consideration and updated search. New grounds of rejection are provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 fails to further limit claim 1, because claim 4 recites the same subject matter of clam 1. Therefore, claim 4 is an improper dependent claim . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

A. Prior-art rejections based on Yasukawa

Claim Rejections - 35 USC § 1031  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa (previously-cited Pub. No. US 2019/0051853 A1 to Yasukawa et al.) in view of Pub. No. US 2018/0006258 A1 to Kim et al. ("Kim") and Pub. No. US 2006/0262436 A1 to Shimada et al. ("Shimada").
Figs. 1 and 7 of Yasukawa have been provided to support the rejection below: 	

    PNG
    media_image1.png
    386
    441
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    400
    673
    media_image2.png
    Greyscale

Regarding independent claim 1, Yasukawa teaches a display panel (see Fig. 7; see also Fig. 1 for details on OLED), comprising:
	a substrate 202 (para [0064] - "the substrate 202");
	a thin film transistor layer 240 (para [0065] - "The driving transistor 240") disposed over the substrate 202;
	a light emitting layer 120 (para [0069] - "The EL layer 120") disposed over the thin film transistor layer 240; and
	an encapsulation layer 160 (para [0070] - "A film...160 including a resin disposed over the passivation  film 150.");
	wherein the light emitting layer 120 comprises a hole injection layer 121 (para [0022] - "the hole-injection layer 121"), a hole transport layer 122 (para [0023] - "The hole-transporting layer 122"), an emitting material layer 124 (para [0025] - "The emission layer 124"), an electron transport layer 126 (para [0028] - "The electron-transporting layer 126"), an electron injection layer 127 (para [0032] - "The electron-injection layer 127"), a cathode 130 (para [0035] - "cathode 130"), a capping layer 140a (para [0044] - "The cap layer 140 may have a single-layer structure or a two-layer structure of a first cap layer 140a and a second cap layer 140b as shown in Fig. 1."; para [0045] - "The first cap layer 140a may include a material having a high transmittance and a relatively high refraction index in the visible region. As an example of such a material, an organic compound is represented. As an organic compound, a polymer material is representative...Alternatively, the first cap layer 140a may include an inorganic compound, and titanium oxide... A mixture of the inorganic compound and the polymer material may be used..."), and an inorganic layer 150a (para [0049] - "In this 
	the inorganic layer 150a comprises silicon oxide, silicon nitride or silicon oxynitride (para [0049]);
	the inorganic layer 150a (silicon oxide, for example) has a refractive index lower than a refractive index of the capping layer 140a (titanium oxide, for example, has a higher refractive index than silicon oxide.); and
	the encapsulation layer 160 covers the light emitting layer 120 and encapsulates the light emitting layer 120, the thin film transistor layer 240, and the substrate 202. 
	Yasukawa does not teach the inorganic layer 150a that comprises metal oxide.
	However, Kim teaches a passivation film 290 having three layers with an organic layer 292 sandwiched by a lower inorganic layer 291 and upper inorganic layer 293 (para [0134]). Kim teaches that the lower inorganic layer 291 can be made of, among other things, silicon oxide as well as aluminum aluminum oxide" (para [0134]).  That is, Kim recognizes that aluminum oxide is a functional equivalent to silicon oxide when it comes to serving as a lower inorganic layer of a passivation film. 
	As evidenced by Shimada, titanium oxide has a higher refractive index (para [0033]) than aluminum oxide (para [0036]). 
	According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see Section 2144.06.II).

	Regarding independent claim 2, Yasukawa teaches a display panel (see Fig. 7; see also Fig. 1 for details on OLED), comprising:
	a substrate 202 (para [0064] - "the substrate 202");
	a thin film transistor layer 240 (para [0065] - "The driving transistor 240") disposed over the substrate 202;
	a light emitting layer 120 (para [0069] - "The EL layer 120") disposed over the thin film transistor layer 240;
	wherein the light emitting layer 120 comprises a hole injection layer 121 (para [0022] - "the hole-injection layer 121"), a hole transport layer 122 (para [0023] - "The hole-transporting layer 122"), an emitting material layer 124 (para [0025] - "The emission layer 124"), an electron transport layer 126 (para [0028] - "The electron-transporting layer 126"), an electron injection layer 127 (para [0032] - "The electron-injection layer 127"), a cathode 130 (para [0035] - "cathode 130"), a capping layer 140a and/or 140b (para [0044] - "The cap layer 140 may have a single-layer structure or a two-layer structure of a first cap layer 140a and a second cap layer 140b as shown in 
	Yasukawa does not teach the inorganic layer 150a that comprises metal oxide.
	However, Kim teaches a passivation film 290 having three layers with an organic layer 292 sandwiched by a lower inorganic layer 291 and upper inorganic layer 293 (para [0134]). Kim teaches that the lower inorganic layer 291 can be made of, among other things, silicon oxide as well as aluminum aluminum oxide" (para [0134]).  That is, Kim recognizes that aluminum oxide is a functional equivalent to silicon oxide when it comes to serving as a lower inorganic layer of a passivation film. As evidenced by Shimada, titanium oxide has a higher refractive index (para [0033]) than aluminum oxide (para [0036]).
	According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see Section 2144.06.II).
	Regarding claim 4, Yasukawa teaches the inorganic layer 150a (silicon oxide, for example) that has a refractive index lower than a refractive index of the capping layer 140a (titanium oxide, for example, has a higher refractive index than silicon oxide.).

	Regarding independent claim 8, Yasukawa teaches a method of fabricating a display panel (see Fig. 7; see also Fig. 1 for details on OLED), comprising:
	providing a substrate 202 (para [0064] - "the substrate 202");
	fabricating a thin film transistor layer 240 (para [0065] - "The driving transistor 240") over the substrate 202;
	fabricating a light emitting layer 120 (para [0069] - "The EL layer 120") over the thin film transistor layer 240, wherein the light emitting layer 120 comprises a hole injection layer 121 (para [0022] - "the hole-injection layer 121"), a hole transport layer 122 (para [0023] - "The hole-transporting layer 122"), an emitting material layer 124 (para [0025] - "The emission layer 124"), an electron transport layer 126 (para [0028] - "The electron-transporting layer 126"), an electron injection layer 127 (para [0032] - "The electron-injection layer 127"), a cathode 130 (para [0035] - "cathode 130"), a 
	Yasukawa does not teach the inorganic layer 150a that comprises metal oxide.
	However, Kim teaches a passivation film 290 having three layers with an organic layer 292 sandwiched by a lower inorganic layer 291 and upper inorganic layer 293 (para [0134]). Kim teaches that the lower inorganic layer 291 can be made of, among other things, silicon oxide as well as aluminum oxide" (para [0134]).  That is, Kim recognizes that aluminum oxide is a functional equivalent to silicon oxide when it comes to serving as a lower inorganic layer of a passivation film. 
	As evidenced by Shimada, titanium oxide has a higher refractive index (para [0033]) than aluminum oxide (para [0036]). 
In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display panel of Yasukawa by substituting silicon oxide material of the inorganic layer 150a by another functionally-equivalent aluminum oxide as taught by Kim as "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see Section 2144.06.II).
	Regarding claim 10, Yasukawa teaches fabricating the light emitting layer 120 over the thin film transistor layer 240 that comprises:
	fabricating the hole injection layer 121 over the thin film transistor layer 240;
	fabricating the hole transport layer 122 over the hole injection layer 121;
	fabricating the emitting material layer 124 over the hole transport layer 122;
	fabricating the electron transport layer 126 over the emitting material layer 124; a
	fabricating the electron injection layer 127 over the electron transport layer 126;
	fabricating the cathode 130 over the electron injection layer 127; 
	fabricating the capping layer 140a and/or 140b over the cathode 130 (para [0044]); and
	fabricating the inorganic layer 150a over the capping layer 140a and/or 140b.

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yasukawa, Kim and Shimada and further in view of Tada (previously-cited Pub. No. US 2017/0280531 A1 to Tada et al.).
	Fig. 1 of Tada has been provided to support the rejections below:


    PNG
    media_image3.png
    407
    627
    media_image3.png
    Greyscale

Regarding claim 5, the combination of Yasukawa, Kim and Shimada does not teach an encapsulation layer; wherein the encapsulation layer covers the light emitting layer and encapsulates sides of the light emitting layer, the thin film transistor layer, and the substrate to wrap thereof. 
However, Tada teaches the display panel further comprises an encapsulation layer 50 (para [0102] - "...the display unit 1 of the present embodiment is configured to provide the sealing structure 50 on the end surface of the display panel formed by joining the drive substrate 11 and the counter substrate 31 together, with the display layer 20 including the organic EL device 10 being interposed therebetween.");

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display panel taught by the combination of Yasukawa, Kim and Shimada by employing the encapsulation layer 50 taught by Tada, so as to enhance the suppression of "the entering of moisture into the display layer 20" (Tada, para [0048]; para [0050]). 
Regarding claim 6, Tada further teaches a material of the encapsulation layer 50 (para [0051] - "The sealing section 50 may preferably have a multi-layered structure in which two or more layered films each configured by the inorganic film 51 and the organic film 52 being stacked.") that comprises an organic insulating material 52, and the organic insulating material 52 comprises an array organic insulating film (para [0049] - "Sample 1 is a film substrate (polyethylene naphthalate (PEN) substrate"). 
Regarding claim 7, Tada further teaches a material of the encapsulation layer 50 that comprises an organic insulating material 52, and the organic insulating material comprises three array organic insulating films 52, 52, 52 (see Fig. 1).

Regarding claim 9, the combination of Yasukawa, Kim and Shimada does not teach fabricating an encapsulation layer over the light emitting layer, wherein the encapsulation layer covers the light emitting layer and encapsulates sides of the light emitting layer, the thin film transistor layer, and the substrate. 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by the combination of Yasukawa, Kim and Shimada by employing the encapsulation layer 50 taught by Tada, so as to enhance the suppression of "the entering of moisture into the display layer 20" (Tada, para [0048]; para [0050]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yasukawa, Kim and Shimada and further in view of Lee (previously-cited Pub. No. US 2017/0125732 A1 to Lee et al.).
	Regarding claim 11, neither Yasukawa nor Kim specify a process of fabricating the inorganic layer.
	However, Lee teaches forming an encapsulation film 220 having a three-layered structure in which the lowermost layer 221 is a first inorganic layer 221 (para [0085]). Lee teaches the first inorganic layer 221 is formed by an atomic layer deposition (ALD) method.



B.  Prior-art rejections based on Ushikubo

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2018/0123068 A1 to Ushikubo et al. ("Ushikubo") in view of Patent No. US 10,373,978 B2 to Lee et al. (" '978 Lee) and Shimada.
Fig. 7 of Ushikubo is provided to support the rejection below:

    PNG
    media_image4.png
    347
    605
    media_image4.png
    Greyscale


	Regarding independent claim 1, Ushikubo teaches a display panel (see Fig. 7), comprising:
	a substrate 110 (para [0081] - "substrate 110");
	a thin film transistor layer 224 (para [0080] - "a transistor 224") disposed over the substrate 110;
	a light emitting layer 130 (para [0098] - "Next, the EL layer 130") disposed over the thin film transistor layer 224; and
	an encapsulation layer 160 (para [0102] - "passivation film 160");
	wherein the light emitting layer 130 comprises a hole injection layer 132 (para [0098]), a hole transport layer 134 (para [0098), an emitting material layer 136 (para [0099] - "the emission layer 146" is formed over the hole-transporting layer 134"), an electron transport layer 138 (para [0099]), an electron injection layer 140 (para [0099]), a cathode 124 (para [0099]), a capping layer 152 (para [0053] - "The first cap layer 152 
	the inorganic layer 156 comprises silicon oxide (para [0068]);
	the inorganic layer 156 (silicon oxide, for example) has a refractive index lower than a refractive index of the capping layer 152 (titanium oxide, for example, has a higher refractive index than silicon oxide.); and
	the encapsulation layer 160 covers the light emitting layer 130 and encapsulates the light emitting layer 130, the thin film transistor layer 224, and the substrate 110. 
	Ushikubo does not teach the inorganic layer 156 that comprises metal oxide.
	'978 Lee teaches that an inorganic layer 150 (capping layer) may include a silicon oxide and aluminum oxide. That is, '978 Lee recognizes that aluminum oxide is a functional equivalent to silicon oxide when it comes to serving as a capping layer. 
	As evidenced by Shimada, titanium oxide has a higher refractive index (para [0033]) than aluminum oxide (para [0036]). 
	According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see Section 2144.06.II).

	Regarding independent claim 2, Ushikubo teaches a display panel (see Fig. 7), comprising:
	a substrate 110 (para [0081] - "substrate 110");
	a thin film transistor layer 224 (para [0080] - "a transistor 224") disposed over the substrate 110;
	a light emitting layer 130 (para [0098] - "Next, the EL layer 130") disposed over the thin film transistor layer 224;
	wherein the light emitting layer 130 comprises a hole injection layer 132 (para [0098]), a hole transport layer 134 (para [0098), an emitting material layer 136 (para [0099] - "the emission layer 146" is formed over the hole-transporting layer 134"), an electron transport layer 138 (para [0099]), an electron injection layer 140 (para [0099]), a cathode 124 (para [0099]), a capping layer 152 (para [0053] - "The first cap layer 152 may have...a high refractive index in a visual region. For example, the first cap layer 152 may have a refractive index of 1.7 or 2 or more."; para [0057] - "An inorganic material maybe used as a material having a high refractive index, and titanium oxide..."), and an 
	the inorganic layer 156 comprises silicon oxide (para [0068]);
	the inorganic layer 156 (silicon oxide, for example) has a refractive index lower than a refractive index of the capping layer 152 (titanium oxide, for example, has a higher refractive index than silicon oxide.). 
	Ushikubo does not teach the inorganic layer 156 that comprises metal oxide.
	'978 Lee teaches that an inorganic layer 150 (capping layer) may include a silicon oxide and aluminum oxide. That is, '978 Lee recognizes that aluminum oxide is a functional equivalent to silicon oxide when it comes to serving as a capping layer. 
	As evidenced by Shimada, titanium oxide has a higher refractive index (para [0033]) than aluminum oxide (para [0036]). 
	According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display panel of Ushikubo by substituting silicon oxide material of the inorganic layer 156 by another functionally-equivalent aluminum oxide as taught by '978 Lee as "An express suggestion to substitute one equivalent component or process for another is not necessary to render In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see Section 2144.06.II).
	Regarding claim 4, the combination of Ushikubo, '978 Lee and Shimada teaches the inorganic layer 156 (aluminum oxide) that has a refractive index lower than a refractive index of the capping layer 152 (titanium oxide has a higher refractive index than silicon oxide.).
 
	Regarding independent claim 8, Ushikubo teaches a method of fabricating a display panel (see Fig. 7), comprising:
	providing a substrate 110 (para [0081] - "substrate 110");
	fabricating a thin film transistor layer 224 (para [0080] - "a transistor 224") disposed over the substrate 110; and 
	fabricating a light emitting layer 130 (para [0098] - "Next, the EL layer 130") disposed over the thin film transistor layer 224;
	wherein the light emitting layer 130 comprises a hole injection layer 132 (para [0098]), a hole transport layer 134 (para [0098), an emitting material layer 136 (para [0099] - "the emission layer 146" is formed over the hole-transporting layer 134"), an electron transport layer 138 (para [0099]), an electron injection layer 140 (para [0099]), a cathode 124 (para [0099]), a capping layer 152 (para [0053] - "The first cap layer 152 may have...a high refractive index in a visual region. For example, the first cap layer 152 may have a refractive index of 1.7 or 2 or more."; para [0057] - "An inorganic material maybe used as a material having a high refractive index, and titanium oxide..."), and an inorganic layer 156 (para [0054] - "On the other hand, the third cap layer 156 may 
	the inorganic layer 156 comprises silicon oxide (para [0068]);
	the inorganic layer 156 (silicon oxide, for example) has a refractive index lower than a refractive index of the capping layer 152 (titanium oxide, for example, has a higher refractive index than silicon oxide.). 
	Ushikubo does not teach the inorganic layer 156 that comprises metal oxide.
	'978 Lee teaches that an inorganic layer 150 (capping layer) may include a silicon oxide and aluminum oxide. That is, '978 Lee recognizes that aluminum oxide is a functional equivalent to silicon oxide when it comes to serving as a capping layer. 
	As evidenced by Shimada, titanium oxide has a higher refractive index (para [0033]) than aluminum oxide (para [0036]). 
	According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of fabricating a display panel of Ushikubo by substituting silicon oxide material of the inorganic layer 156 by another functionally-equivalent aluminum oxide as taught by '978 Lee as "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see Section 2144.06.II).
Regarding claim 10, Ushikubo of the combination above further teaches
wherein fabricating the light emitting layer 130 over the thin film transistor layer 224 that comprises:
	fabricating the hole injection layer 132 (para [0098]) over the thin film transistor layer 224;
	fabricating the hole transport layer 134 (para [0098]) over the hole injection layer 132;
	fabricating the emitting material layer 136 (para [0099] - "the emission layer 146" is formed over the hole-transporting layer 134") over the hole transport layer 134; 
	fabricating the electron transport layer 138 (para [0099]) over the emitting material layer 136; 
	fabricating the electron injection layer 140 (para [0099]) over the electron transport layer 138; 
	fabricating the cathode 124 (para [0099]), a capping layer 152 (para [0053] - "The first cap layer 152 may have...a high refractive index in a visual region. For example, the first cap layer 152 may have a refractive index of 1.7 or 2 or more."; para [0057] - "An inorganic material maybe used as a material having a high refractive index, and titanium oxide...") over the electron injection layer 140; 
	fabricating the capping layer 152 over the cathode 124; and
	fabricating the inorganic layer 156 (para [0054] - "On the other hand, the third cap layer 156 may include a material with a refractive index smaller than that of the first cap layer 152."; para [0068] - "As an inorganic compound with a low refractive index,...silicon oxide...") over the capping layer 152.
Regarding claim 11, Ushikubo of the combination above further teaches the inorganic layer that is achieved by an atomic layer deposition (ALD) (para [0101). 

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ushikubo, '978 Lee and Shimada and further in view of Tada.
Regarding claim 5, the combination of Ushikubo, '978 Lee and Shimada does not teach an encapsulation layer; wherein the encapsulation layer covers the light emitting layer and encapsulates sides of the light emitting layer, the thin film transistor layer, and the substrate to wrap thereof. 
However, Tada teaches the display panel further comprises an encapsulation layer 50 (para [0102] - "...the display unit 1 of the present embodiment is configured to provide the sealing structure 50 on the end surface of the display panel formed by joining the drive substrate 11 and the counter substrate 31 together, with the display layer 20 including the organic EL device 10 being interposed therebetween.");
wherein the encapsulation layer 50 covers the light emitting layer 28 and encapsulates sides of the light emitting layer 28, the thin film transistor layer 20A, and the substrate 11 to wrap thereof (para [0044] - "A sealing section that covers at least the display layer 20 is provided on an end surface of the display panel P.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display panel taught by the combination of Ushikubo, '978 Lee and Shimada by employing the encapsulation layer 50 taught by Tada, so as to enhance the suppression of "the entering of moisture into the display layer 20" (Tada, para [0048]; para [0050]). 
Regarding claim 6, Tada further teaches a material of the encapsulation layer 50 (para [0051] - "The sealing section 50 may preferably have a multi-layered structure in which two or more layered films each configured by the inorganic film 51 and the organic film 52 being stacked.") that comprises an organic insulating material 52, and the organic insulating material 52 comprises an array organic insulating film (para [0049] - "Sample 1 is a film substrate (polyethylene naphthalate (PEN) substrate"). 
Regarding claim 7, Tada further teaches a material of the encapsulation layer 50 that comprises an organic insulating material 52, and the organic insulating material comprises three array organic insulating films 52, 52, 52 (see Fig. 1).

Regarding claim 9, the combination of Ushikubo, '978 Lee and Shimada does not teach fabricating an encapsulation layer over the light emitting layer, wherein the encapsulation layer covers the light emitting layer and encapsulates sides of the light emitting layer, the thin film transistor layer, and the substrate. 
However, fabricating an encapsulation layer 50 (para [0102] - "...the display unit 1 of the present embodiment is configured to provide the sealing structure 50 on the end surface of the display panel formed by joining the drive substrate 11 and the counter substrate 31 together, with the display layer 20 including the organic EL device 10 being interposed therebetween.") over the light emitting layer 28, wherein the encapsulation layer 50 covers the light emitting layer 28 and encapsulates sides of the light emitting layer 28, the thin film transistor layer 20A, and the substrate 11 (para [0044] - "A sealing section that covers at least the display layer 20 is provided on an end surface of the display panel P.").
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Patent No. US 10,720,596 B2 to Cho et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        21 February 2022

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status